Citation Nr: 0909910	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a shell fragment wound (SFW) 
of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a shell fragment wound of the 
right thigh and knee.  

3.  Entitlement to a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the RO 
that, in pertinent part, denied higher evaluations for the 
Veteran's service-connected residuals of a shell fragment 
wound of the left knee and residuals of a shell fragment 
wound of the right thigh and knee, and assigned an increased 
rating of 30 percent for the service-connected PTSD.  

The Veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held at the RO in January 
2006.  A transcript of these proceedings has been associated 
with the Veteran's claims file.  

In his hearing, the Veteran raised the issue of service 
connection for a left ear hearing impairment.  He also raised 
the issues of increased ratings for service-connected right 
forearm disability and prostate cancer residuals and total 
compensation rating based on individual unemployability.  
These matters were referred back to the RO for the 
appropriate action.  

In April 2006, the Board denied higher evaluations for the 
Veteran's residuals of shell fragment wounds of he left knee 
and right thigh and knee, continued the 30 percent evaluation 
for the Veteran's PTSD, and remanded the issue of a 
compensable evaluation for the service-connected right ear 
hearing loss.  

The Veteran appealed the Board's April 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2008 Order, the Court granted the parties' Joint 
Motion for remand, vacating in part the Board's decision and 
remanding the case for compliance with the terms of the 
motion.  

As the Court lacks jurisdiction over issues remanded by the 
Board, Breeden v. Principi, 17 Vet. App. 475, 478 (2004), the 
issue of a compensable evaluation for right ear hearing loss 
was not addressed by the Court and remains on remand to the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In a June 2008 Order, the Court granted a Joint Motion in 
which the parties agreed that the Veteran's case should be 
remanded.  

In the Joint Motion, the parties agreed that the Board 
provided an inadequate statement of reasons or bases when it 
determined that "the competent evidence shows that the 
Veteran tends to exaggerate his psychiatric symptomatology."  

The parties note that the Board stated that the Veteran was 
not in need of psychiatric hospitalization.  The parties 
determined that a review of the record indicated that there 
was no medical evidence that substantiated these findings 
rendered by the Board.  

The parties also found that the Board did not reconcile its 
findings as it pertained to its determination that the 
Veteran's "service-connected symptomatology had not changed 
appreciably since a VA psychiatric examination conducted in 
2000."  

The parties note that an Ambulatory Care Note dated July 31, 
2002 assessed the Veteran with an "anxiety disorder with 
worsened symptoms."  

In addition, the parties indicated that the Board did not 
discuss staged ratings in connection with the Veteran's 
claims for increase ratings for shell fragment wounds of the 
left knee and right thigh and knee.  

Here, the parties indicated that the Veteran initially 
submitted a claim for an increase in February 2001.  The 
parties specifically found that that the examiner's finding 
in October 2001 that the Veteran has "20% loss of range of 
motion of his knees bilaterally" should be discussed, as 
well as the Veteran's reports that on more than one occasion 
his knees have given out on him.  In this regard, the parties 
found that the Board had not considered whether the Veteran 
would be entitlement to a higher evaluation under Diagnostic 
Code 5257.  

Finally, the parties to the joint motion note that the 
January 2005 muscles examination did not appear to address 
the right or left knee.  

Based on the foregoing, and consistent with the Court's June 
2008 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should arrange 
for appropriate VA examinations to evaluate the nature and 
severity of the Veteran's service-connected PTSD, and shell 
fragment wounds of the left knee and right thigh and knee.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an opinion is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

Prior to affording the Veteran with VA examinations in 
connection with his claims, the Veteran should also be 
afforded an opportunity to submit any additional medical 
records relevant to his claim.  

This should include treatment records from the Tampa VA 
Medical Center dated since April 2005.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to VCAA, VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increase 
rating.

In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims involved 
in this remand.  

Upon remand therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the Veteran as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date for his service-connected PTSD and shell 
fragment wounds of the left knee and right thigh and knee.  

In addition, the Board notes that, for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claims for 
increased rating.  

In view of the above, these are REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for a higher evaluation 
under the Diagnostic Codes that pertain 
to the Veteran's claimed disabilities, 
(iii) notice that an increased rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the conditions for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (iv) examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

This letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate action 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him recently 
for his claimed disabilities.  This 
should specifically include medical and 
treatment records from the Tampa VA 
Medical Center dated from April 2005.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After all available records are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA muscle examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
x-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

After examining the Veteran and reviewing 
the Veteran's medical records and 
history, the examiner should: 

a.  Identify the muscle group or 
groups affected and indicate 
whether there is any intermuscular 
or other scarring, including their 
dimensions, depth, and a 
description of any scar tenderness, 
ulceration, and adhesion.

b.  Conduct range of motion 
testing, expressed in degrees, of 
the left knee and right thigh and 
knee.  In providing the requested 
findings the physician should 
indicate whether, on examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or 
incoordination.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, after having 
considered the Veteran's medical 
history and assertions, the 
examiner should indicate whether, 
and to what extent, the Veteran 
experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use; to 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of 
additional degrees of limited 
motion, if applicable.   

c.  Indicate whether the effect on 
the functioning of each affected 
muscle group(s), if any, is slight, 
moderate, moderately severe, or 
severe.  

d.  Indicate the effect of each 
disability on the Veteran's daily 
life and employment.

e.  indicate whether the Veteran's 
disabilities are productive of 
recurrent subluxation or lateral 
instability in the knees and if 
so, whether this is slight, 
moderate, or severe.  

The examiner should comment on (i) 
findings in the October 2001 
examination that the Veteran has "20% 
loss of range of motion of his knees 
bilaterally," and (ii) the Veteran's 
reports that on more than one occasion 
his knees have given out on him.

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination 
to determine the current extent and 
severity of his service-connected PTSD.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.   The 
examination report should reflect 
consideration of the Veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  

The examiner should also provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score and an 
explanation of what the score means.  
The examiner should comment on 
Ambulatory Care Note dated July 31, 
2002 that assessed the Veteran with an 
"anxiety disorder with worsened 
symptoms." 

All examination findings and the 
complete rationale for all opinions 
expressed and conclusions reached 
should be set forth in a legible 
report.  

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


